DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 4-5, 8, 11-12 and 15 are pending.
3.	FIG. 6 and 10 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    516
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    709
    media_image2.png
    Greyscale

Response to Arguments
4.	Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. 
Applicant argued, “the Applicant has incorporated the allowable subject matter 
from now canceled claims 6 and 13 into independent claims 1 and 8, respectively.  As such, claims 1 and 8 are allowable.
Examiner respectfully disagrees with Applicant argument.  As stated in the Office 
Action dated March 19, 2021, Claim 6 and 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In this case, the Applicant fails to comply with the indicated allowable subject matter.  The claimed invention has been altered as follow:
	 Claim 1: “A method for a relay user equipment (UE) operating in a wireless communication system, the method comprising:
	establishing, by the relay UE, a link with a network via the relay UE;
	receiving, by the relay UE, assistance information including at least one of UE type information and coverage information; and
	
	forwarding, by the relay UE, a required system information block (SIB), corresponding to the received at least one of UE type information and coverage information.”
	Therefore, the subject matter of claims 1 and 8 is not allowable.  Upon further consideration, a new ground(s) of rejection is made as detailed below.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being obvious over LEE et al. (US 2018/0227736 A1), referring to Provisional application No. 62/203,928, filed on August 12, 2015, in view of KUANG et al. (US 2020/0029299 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1 and 8, LEE et al. discloses a relay user equipment (UE) and a method for a relay user equipment (UE) operating in a wireless communication system, (“A method for communicating a relay user equipment (UE)”, the method comprising:
establishing, by the relay UE, a link with a remote UE for communicating between the remote UE and a network via the relay UE (figure 15);
receiving, by the relay UE, assistance information including at least one of UE type information and coverage information; and ([0010]: “the first cell transmits a relay request message including the assistance message to the second cell.”).
([0191]: “The assistance information includes at least one of following: [0192]: the cell identity information of the relay UE where ProSe/MBMS for the UE operates (is expected to operate), [0193]: the identity of the relay UE (e.g., ProSe Relay UE ID), [0194]: the service type information which the relay UE supports (e.g., relay service code), [0195]: “the cell identity information of the remote UE where ProSe/MBMS for the remote UE operates (is expected to operate), [0196]: the identity of the remote UE, or [0197] the service type information which the remote UE is interested in.  (e.g., relay service code).”

    PNG
    media_image3.png
    497
    491
    media_image3.png
    Greyscale

LEE et al. fails to disclose forwarding, by the relay UE, a required system information block (SIB) corresponding to the received at least one of UE type information and coverage information.
KUANG et al., in the same field of invention discloses ([0023]: “The second terminal device forwards, to the first terminal device, the RRC message that is sent by the network device and that carriers the system information, and the first terminal obtains the system information by receiving the RRC message forwarded by the second terminal device, so that the first terminal device can receive the system information through a sidelink between the first terminal device and the second terminal device without a need to maintain a cellular link, thereby reducing complexity and power consumption of system information is carried in the RRC message, regardless of whether the first terminal device is in coverage of a cell or is out of coverage of a cell, the first terminal device can obtain the system information as long as the first terminal device is in an RRC connected mode.  An implementation process is simple, and an existing standard protocol is slightly changed, thereby reducing signaling overheads and resource waste.”)


    PNG
    media_image4.png
    489
    533
    media_image4.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine KUANG et al. with LEE.

Regarding claim 15, LEE et al. further teaches wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network. (See figure 15).

7.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being obvious over OHTSUJI et al. (US 2019/0036595 A1) in view of RICO ALVARINO et al. (US 2017/0273011 A1) in view of KUANG et al. (US 2020/0029299 A1).
	Regarding claim 1 and 8, OHTSUJI et al. discloses a method for a relay user equipment (UE) operating in a wireless communication system, the method comprising:
	establishing, by the relay UE, a link with a remote UE for communicating between the remote UE and a network via the relay UE.

    PNG
    media_image5.png
    640
    446
    media_image5.png
    Greyscale

	OHTSUJI et al. fails to disclose receiving, by the relay UE, assistance information including at least one of UE type information and coverage information.
RICO et al., in the same field of invention, discloses a method for a relay user equipment (UE) operating in a wireless communication system, the method comprising:
establishing, by the relay UE, a link with a remote UE for communicating between the remote UE and a network via the relay UE;
receiving, by the relay UE, assistance information including at least one of UE type information and coverage information ([0118]: As shown in FIG. 13, the wireless node 1304 (which may be smartphone) receives information regarding neighboring cells 1306 and 1308, at 1 and 2.  Optionally, at 3, the wireless node 1302 (which may be a low cost device such as a wearable) can transmit a request to the wireless node 1304 for assistance information.  At 4, the wireless node 1304 can send assistance information including the information regarding neighboring cells 1306 an d1308 to the wireless node 1302.”)

    PNG
    media_image6.png
    828
    844
    media_image6.png
    Greyscale

	(“In one aspect, a method is provided which may be performed by the wireless node.  The method generally includes obtaining assistance information for use in performing a cell search and transmitting the assistance information to another wireless node.  The other wireless node can be an eMTC device such as a wearable.  The other wireless node can receive the assistance information for use in performing a cell search and perform a cell search using the assistance information.  The techniques for assisted cell search for low cost devices can lead to a faster cell acquisition time may, reduced power consumption, and longer battery life.”)

    PNG
    media_image7.png
    362
    471
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    346
    465
    media_image8.png
    Greyscale

For the above reasons, it would have been obvious to those having ordinary skills in the art before the claimed invention was made to combine RICO ALVARINO et al. with OHTSUJI et al. so that the remote UE 1 in OHTSUJI et al. may use the assistance information in performing a cell search.
OHTSUJI et al. in view of RICO et al. fails to disclose: forwarding, by the relay UE, a required system information block (SIB) corresponding to the received at least one of UE type information and coverage information 
KUANG et al., in the same field of invention, discloses the feature.
([0023]: “The second terminal device forwards, to the first terminal device, the RRC message that is sent by the network device and that carriers the system information, and the first terminal obtains the system information by receiving the RRC message forwarded by the second terminal device, so that the first terminal device can receive the system information through a sidelink between the first terminal device and the second terminal device without a need to maintain a cellular link, thereby reducing complexity and power consumption of system information is carried in the RRC message, regardless of whether the first terminal device is in coverage of a cell or is out of coverage of a cell, the first terminal device can obtain the system information as long as the first terminal device is in an RRC connected mode.  An implementation process is simple, and an existing standard protocol is slightly changed, thereby reducing signaling overheads and resource waste.”)

    PNG
    media_image9.png
    494
    498
    media_image9.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine KUANG et al. with OHTSUJI et al. in view of RICO ALVARINO et al.

8.	Claim 4 and 11 are rejected under 35 U.S.C. 103 as being obvious over OHTSUJI et al. (US 2019/0036595 A1) in view of RICO ALVARINO et al. (US 2017/0273011 A1) in view of KUANG et al. (US 2020/0029299 A1) further in view of Saleh et al. (US 9,913,242 B1).
	Regarding claim 4 and 11, OHTSUJI et al. in view of RICO et al. and KUANG et al. fails to disclose wherein based on the assistance information including an SIB requested from the remote UE, the relay UE forwards an up-to-date requested SIB.
	Saleh et al. in the same field of invention, discloses a method for determine a location of a UE within a network by receiving tracking area updates from the UE.  A tracking area may be made up of cells, eNodeBs, market boundaries, physical location coordinates, or some other area division technique.  A tracking area update may be initiated by the UE when the UE detects that it has entered a new tracking area, when a periodic tracking area updated timer has expired, when a change in the core network capability occurs, or when some other event triggers the UE to request a tracking area updated with the network. The tracking area update is sent to the serving eNodeB over RRC signaling and indicates data associated with the UE, such as an electronic serial number (ESN), mobile station identifier (MSID), a network access identifier (NIA), or some other UE identifiers...The tracking area update also typically includes...a Service Information Block (SIB) message.” Col. 1, lines 35-60.
	Saleh et al. teaches (“UE 101 may determine the first tracking area for wireless relay 102 from messages broadcasted from wireless relay 102 and determine the second tracking area for eNodeB 103 from messages broadcasted from eNodeB 103, such as a System Information Block (SIB) type 1 message.  UE 101 may then send both tracking area in a tracking area update request to eNodeB 103 over RRC signaling, which then forwards the tracking area update information to first MME 110 in a Non-Access Stratum (NAS) file.” Col. 3, lines 15-25.
	Therefore, it would have been obvious to those having ordinary skill in the art before the claimed invention was made to combine Saleh et al. with OHTSUJI et al. in view of RICO ALVARINO et al. and KUANG et al.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being obvious over OHTSUJI et al. (US 2019/0036595 A1) in view of RICO ALVARINO et al. (US 2017/0273011 A1) in view of KUANG et al. (US 2020/0029299 A1) further in view of Palanki et al. (US 2010/0167743 A1).
Palanki et al. in the same field of invention, discloses techniques for centralized control of relay operation. Palanki et al. teaches the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network.  See figure 2.

    PNG
    media_image10.png
    521
    862
    media_image10.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Palanki et al. OHTSUJI et al. in view of RICO ALVARINO et al. and KUANG et al.
Allowable Subject Matter
10.	Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The prior art made of record: 
Ouyang et al. (US 10,326,520 B2) discloses method and apparatus for providing relay service using relay user equipment.

    PNG
    media_image11.png
    587
    654
    media_image11.png
    Greyscale

Adachi et al. (US 10,477,380 B2) discloses a method of select relay UE ID and create relay discovery.

    PNG
    media_image12.png
    236
    646
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    663
    557
    media_image13.png
    Greyscale

	Li et al. (US 9,949,246 B2) discloses a method for a relay wireless device, a method for an out of coverage wireless device, a network node, and a relay wireless device, an out of coverage wireless device are presented.

    PNG
    media_image14.png
    418
    671
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    466
    710
    media_image15.png
    Greyscale

Novlan et al. (US 9,974,066 B2) discloses method and apparatus for device-to-device communication system.

    PNG
    media_image16.png
    614
    671
    media_image16.png
    Greyscale

	WOMACK et al. (US 2010/0142433 A1) discloses method and apparatus for discovery of relay nodes.

    PNG
    media_image17.png
    517
    797
    media_image17.png
    Greyscale

GULATI et al. (US 2016/0337954 A1) discloses a method for link quality based relay selection.

    PNG
    media_image18.png
    579
    635
    media_image18.png
    Greyscale

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412